Appeal Dismissed and Memorandum Opinion filed June 23, 2022




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00193-CR

                DEANDRICK DEWAN GRADNEY, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1694290

                         MEMORANDUM OPINION

      Appellant filed a pro se notice of appeal complaining of the trial court’s
failure to rule on his pro se motion to suppress evidence, or denying his motion,
and not holding an in-court hearing on his motion.

      Generally, an appellate court only has jurisdiction to consider an appeal by a
criminal defendant where there has been a final judgment of conviction. Workman
v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915
S.W.2d 160, 161 (Tex. App.--Fort Worth 1996, no pet.). The record before this
contains no final judgment of conviction or other appealable order. Because this
appeal does not fall within the exceptions to the general rule that appeal may be
taken only from a final judgment of conviction, we have no jurisdiction.

      On May 6, 2022, this court notified the parties that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction within 21 days. No response has been filed.

      We dismiss the appeal.

                                  PER CURIAM



Panel consists of Chief Justice Christopher and Justices Wise and Jewell.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2